Citation Nr: 0333316	
Decision Date: 11/28/03    Archive Date: 12/10/03

DOCKET NO.  02-01 052A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for a pulmonary 
disorder.

2.  Entitlement to service connection for a nervous 
condition, to include post-traumatic stress disorder (PTSD).

3.  Entitlement to service connection for a bilateral foot 
condition, to include foot fungus.  

4.  Entitlement to service connection for a heart disorder.

5.  Entitlement to service connection for a lung disorder.

6.  Entitlement to service connection for a bladder disorder.

7.  Entitlement to service connection for a bilateral knee 
disorder.

8.  Entitlement to service connection for a bilateral hip 
disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from November 1962 to August 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2001 rating determination of 
the Houston, Texas, Department of Veterans Affairs (VA) 
Regional Office (RO). 

With regard to the claims of entitlement to service 
connection for low back and stomach conditions, which were 
listed in the June 2003 supplemental statement of the case 
and in the veteran's representative's October 2003 written 
argument, the Board notes that these issues were not properly 
perfected for appeal as the veteran did not raise them in 
either his June 2001 notice of disagreement or January 2002 
substantive appeal.  


REMAND

The Board observes that the veteran has reported being in 
receipt of social security disability benefits.  The Board 
notes that the Social Security Administration, in an October 
2001 letter, informed the veteran that he was entitled to 
receive monthly disability benefits beginning in January 
2001.  While the award of the benefits is of record, the 
medical evidence used in conjunction with the award has not 
been associated with the claims folder.  

The Board further observes that in a December 2001 letter, 
the veteran's private physician., J. L., D.O., indicated that 
it was at least as likely as not that the conditions of 
pulmonary disorder; bilateral foot condition; poor heart 
condition; pulmonary condition due to exposure to such 
elements as silica, titanium, and aluminum; bilateral knee 
condition; bilateral knee condition; severe nervous stomach; 
and PTSD were all somewhat related to his military service 
while serving in the U.S. Navy during the Vietnam era.  

The Board is of the opinion that Dr. L. should be requested 
to provide copies of all medical treatment records with 
regard to the veteran.  Dr. L. should also be given a 
opportunity to provide a more detailed explanation as how he 
reached the conclusion in his December 2001 letter that these 
disorders were related to the veteran's period of service.  

The Board further observes that the veteran has not been 
afforded a VA rating examination for compensation purposes 
throughout the course of this appeal as it relates to these 
disorders.  

Accordingly, this case is remanded for the following:

1.  The RO is to contact SSA and obtain 
all medical records associated with the 
veteran's claim for SSA benefits being 
received in relation to an October 2001 
award.  Any records received should be 
associated with the claims folder.

2.  The RO should also request that Dr. 
Lee provide a detailed explanation with 
regard to his opinions that it was at 
least as likely as not that the 
conditions of pulmonary disorder; 
bilateral foot condition; poor heart 
condition; pulmonary condition due to 
exposure to such elements as silica, 
titanium, and aluminum; bilateral knee 
condition; bilateral hip condition; 
severe nervous stomach; and PTSD; were 
all somewhat related to his military 
service while serving in the U.S. Navy 
during the Vietnam era.

3.  The RO should schedule the veteran 
for a VA examination to determine the 
nature and etiology of any current 
pulmonary/lung disorder, foot disorder, 
including foot fungus, heart 
disease/disorder, knee disorder, hip 
disorder, bladder disorder, PTSD.  The 
examiner should determine whether there 
are such disabilities and if present, 
whether such are related to service.  The 
attention of the examiner(s) is drawn to 
the December 2001 statement of Dr. Lee. 

If upon completion of the above development, any of the 
claims remain denied, the case should be returned to the 
Board after compliance with requisite appellate procedures.  
By this remand, the Board intimates no opinion as to any 
final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2001) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 


to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.




	                  
_________________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



